       Case 5:20-cv-03082-SAC Document 31 Filed 07/01/20 Page 1 of 8




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS


SEAN CARTER BRADLEY,

                        Plaintiff,

vs.                                             Case No. 20-3082-SAC


DONALD ASH, et al.,

                        Defendants.


                                 O R D E R

      On May 15, 2020, the court issued an order (Doc. No. 20)

screening plaintiff’s original complaint and responding to other

filings which preceded the screening order.             The court considered

plaintiff’s claims: that on January 20, 2020 a defective cell door

was slammed on his thumb causing a laceration, loss of function,

and significant pain; that the medical care for his injury was

delayed and inadequate; and that he was racially mocked and

ridiculed by medical staff.          These claims arise from plaintiff’s

incarceration at the Wyandotte County Jail.

      The   court    held,   among   other   rulings,    that:    any      claim

regarding a failure to repair the door, negligence in shutting the

door, or negligence in administering medical care failed to state

a claim under 42 U.S.C. § 1983; that some defendants were not

alleged to be personally involved in the alleged violation of

plaintiff’s    Eighth    Amendment     rights    as   required   for   §   1983

                                       1
       Case 5:20-cv-03082-SAC Document 31 Filed 07/01/20 Page 2 of 8




liability; that plaintiff’s allegations lacked the factual detail

necessary to describe what a defendant did or failed to do and how

a defendant acted with deliberate indifference in violation of the

Eighth Amendment; that generally a disagreement over the course of

medical treatment, such as the administration of pain medication,

does not state a claim under § 1983; that the facts stated in the

original complaint did not plausibly allege an intentional or

reckless act to injure plaintiff; that plaintiff had not alleged

an access to the courts claim; that plaintiff’s claims regarding

the   jail’s    grievance    procedure     could   not    demonstrate   a

constitutional violation; and that plaintiff’s claim of mockery

and ridicule was not of constitutional dimension.

      The court gave plaintiff time to show cause why his complaint

stated a plausible claim or to file an amended complaint.               In

response plaintiff has filed a motion for leave to file an amended

complaint, (Doc. No. 21) and a motion to supplement the complaint

(Doc. No. 27).      The court reviews these pleadings under the

standards for pro se pleadings and screening complaints set forth

in Doc. No. 20 at pp. 1-3.

      Motion to amend

      The motion for leave to file an amended complaint seeks to

bring a claim against a Sheriff’s officer named Ming who plaintiff

alleges caused pain to plaintiff’s injured thumb on April 24, 2020,

when he handcuffed plaintiff.           Plaintiff alleges that Ming’s

                                    2
       Case 5:20-cv-03082-SAC Document 31 Filed 07/01/20 Page 3 of 8




actions caused some swelling of the thumb and pain.               The motion

for leave to amend also references two “John Doe” defendants as

not mailing two envelopes concerning a civil rights complaint.

Finally, the motion names a “Nurse Natilee” and a “Nurse Lorra” as

defendants    and   appears   to   claim   that   messages   to   them   that

plaintiff needed a bandage change or medical treatment were not

responded to.

      Plaintiff’s motion for leave to file an amended complaint is

procedurally flawed because, contrary to Local Rule 15.1(1)(2),

plaintiff has not attached a proposed amended complaint.1                More

substantively, the motion is also flawed because plaintiff fails

to allege facts which demonstrate a plausible claim under § 1983.

See Bradley v. Val-Mejias, 379 F.3d 892, 901 (10th Cir. 2004)(the

court may deny leave to amend where the amendment would be futile,

that is if the complaint as amended would be subject to dismissal).

The motion to amend fails to describe a plausible claim for the

following reasons.

      First, plaintiff does not allege facts plausibly showing that

defendant Ming acted with deliberate indifference to plaintiff’s

Eighth Amendment rights when he handcuffed plaintiff.              Plaintiff



1 This is important because as the court stated in the first screening order,
“[a]n amended complaint supersedes the original complaint and must contain all
of the claims upon which plaintiff wishes to proceed. Doc. No. 20, p. 14; see
also Davis v. TXO Prod. Corp., 929 F.2d 1515, 1517 (10th Cir. 1991)(the filing
of Plaintiff's Amended Complaint “supersedes the original and renders it of no
legal effect”).

                                      3
       Case 5:20-cv-03082-SAC Document 31 Filed 07/01/20 Page 4 of 8




only alleges that Ming handcuffed plaintiff in a manner that caused

some pain to plaintiff’s injured thumb and plaintiff’s wrist.

Second, plaintiff does not allege that his access to the courts

has been violated or that he has suffered any other injury because

of a mailing obstacle.2        Finally, plaintiff’s allegation that a

message to change a bandage was not delivered or acted upon fails

to plausibly allege facts showing either reckless indifference or

a substantial risk of injury. Therefore, it fails to state a claim

for an Eighth Amendment violation.           See Self v. Crum, 439 F.3d

1227, 1231 (10th Cir. 2006); see also cases cited herein at pp. 5-

6.

      Motion to supplement

      Plaintiff’s motion to supplement (Doc. No. 27) appears to

argue that defendants should be found liable for violating § 1983

for assorted reasons: failure to repair the cell door; the serious

pain plaintiff suffered from his injured thumb; failure to take

plaintiff to the hospital; failure to give plaintiff a tetanus

shot; failure to change plaintiff’s bandages which became bloody

and wet; taking plaintiff off pain medication; and causing pain to

plaintiff by squeezing his hand.




2 In order to bring a civil rights claim under § 1983 for the denial of a right
of access to the courts, plaintiff must allege an actual injury or an imminent
actual injury because of the loss or frustration of a nonfrivolous legal claim.
See Lewis v. Casey, 518 U.S. 343, 351-53 (1996).

                                      4
         Case 5:20-cv-03082-SAC Document 31 Filed 07/01/20 Page 5 of 8




     These     allegations     fail     to   cure   the   deficiencies   in   the

original complaint for the following reasons.               First, plaintiff’s

claim regarding a failure to repair the cell door is a claim of

negligence which is not grounds for making a § 1983 claim. See

Rost ex rel. K.C. v. Steamboat Springs RE-2 School Dist., 511 F.3d

1114, 1126 (10th Cir. 2008); Weimer v. Schraeder, 952 F.2d 336,

338, n.2 (10th Cir. 1991).           Second, the records submitted and the

allegations made by plaintiff show that plaintiff received medical

attention for his injured thumb on multiple occasions.                 Plaintiff

received an ice pack (Doc. No. 27, p.3), an x-ray (Doc. No. 4-1,

p. 1 and Doc. No. 19, p. 4), pain and wound medications (Doc. No.

4-1, p. 1 and Doc. No. 4-1, p. 7), instructions relating to his

bandaging (Doc. No. 4-1, p. 5), and advice to purchase over-the-

counter pain medication (Doc. No. 19, p. 4).                  Plaintiff has not

alleged facts showing deliberate indifference to a substantial

risk of serious harm.            He has alleged facts demonstrating a

difference of opinion regarding the level of care plaintiff should

receive.     Such differences in opinion regarding pain medication,

bandaging and tetanus shots do not describe an Eighth Amendment

claim.     See Arriaga v. Roberts, 2020 WL 2037218 *1 (10th Cir.

4/28/2020)(disagreement over medication); Rascon v. Douglas, 718

Fed.Appx.     587,     591   (10th    Cir.   2017)(disagreement       over    pain

medication);     Gee    v.   Pacheco,    627   F.3d   1178,    1192   (10th   Cir.

2010)(same); Smith v. Marcantonio, 910 F.2d 500, 502 (8th Cir.

                                         5
        Case 5:20-cv-03082-SAC Document 31 Filed 07/01/20 Page 6 of 8




1990)(disagreement over frequency of bandage changes);                        Aicher v.

New Mexico Dept. of Corrections, 2019 WL 825730 *4 (D.N.Mex.

2/21/2019)(failure to change bandages for about seven days); James

v.    Correct   Care     Solutions,        2013       WL    5730176    *7     (S.D.N.Y.

10/21/2013)(failure       to   change          burn     wound    bandages       on    six

occasions); Thomas v. Westchester County, 2013 WL 3357171 *5

(S.D.N.Y.     7/3/2013)(failure       to       change      bandages    on     “numerous

occasions” does not demonstrate subjective component of Eighth

Amendment violation); Ingram v. Ritcher, 2014 WL 2861202 *6 (D.N.J.

6/24/2014)(disagreement over tetanus shot); Daniels v. Carter,

2014 WL 1875165 *2-3 (M.D.Ga. 5/9/2014)(failure to give requested

tetanus shot); Simmons v. Smith, 2014 WL 1248163 *5 (W.D.La.

3/26/2014)(denial of tetanus shot).               Plaintiff’s claim regarding

a    nurse   painfully   squeezing     plaintiff’s            hand    also    fails   to

plausibly allege reckless disregard of a substantial risk of

serious injury.

       In addition, plaintiff does not allege facts in his motion to

supplement showing the personal involvement of specific defendants

in denying plaintiff medical care.                    The first screening order

explained the importance of alleging personal involvement at pp.

6-7 and p. 9.

       For   the   above-stated       reasons,             plaintiff’s       motion   to

supplement does not show cause why plaintiff’s claims should

continue forward.

                                           6
       Case 5:20-cv-03082-SAC Document 31 Filed 07/01/20 Page 7 of 8




      Motions to appoint counsel

      Plaintiff has filed two motions for appointment of counsel.

Doc. Nos. 22 and 26.       Upon review, these motions shall be denied.

      The court may not order an attorney to take a § 1983 case;

instead the court can only request that an attorney do so.                 Rachel

v. Troutt, 820 F.3d 390, 396 (10th Cir. 2016).              In deciding whether

to make such a request or appointment, the district court should

consider “the merits of the prisoner’s claims, the nature and

complexity of the factual and legal issues, and the prisoner’s

ability to investigate the facts and present his claims.”                  Hill v.

SmithKline Beecham Corp., 393 F.3d 1111, 1115 (10th Cir. 2004).

“It is not enough ‘that having counsel appointed would have

assisted [the prisoner] in presenting his strongest possible case,

[as] the same could be said in any case.’”              Steffey v. Orman, 461

F.3d 1218, 1223 (10th Cir. 2006)(quoting Rucks v. Boergermann, 57

F.3d 978, 979 (10th Cir. 1995)).             Here, the court understands that

plaintiff faces some obstacles in presenting the facts and law

concerning his case.       But, this is a relatively simple case and it

appears     that     plaintiff    is   capable     of   alleging     the      facts,

understanding the court’s orders, and doing some legal research.

For   the   reasons    already    explained      by   the   court,   plaintiff’s

allegations do not state a plausible federal claim for relief.

Appointing    counsel     would    not   appear       likely   to    change    this

conclusion.        The court notes that one of plaintiff’s motions for

                                         7
      Case 5:20-cv-03082-SAC Document 31 Filed 07/01/20 Page 8 of 8




appointment of counsel (Doc. No. 26) indicates that plaintiff knows

an attorney willing to represent plaintiff.         If that is so, the

attorney could have entered an appearance in this case without an

order appointing him to represent plaintiff.         Considering all of

the circumstances, the court shall deny plaintiff’s motions for

appointment of counsel.

     Conclusion

     The court shall deny plaintiff’s motion for leave to amend

the complaint.      Doc. No. 21.     The court shall grant plaintiff’s

motion to supplement.     Doc. No. 27.    But, the court finds that as

supplemented, the complaint fails to state a plausible federal

claim for relief.      The court declines to exercise jurisdiction

over any state law claim which may be stated.          Smith v. City of

Enid ex rel. Enid City Comm'n, 149 F.3d 1151, 1156 (10th Cir.1998)

(“When all federal claims have been dismissed, the court may, and

usually   should,    decline   to    exercise   jurisdiction   over   any

remaining state claims.”).          The court also denies plaintiff’s

motions to appoint counsel.         Doc. Nos. 22 and 26.    Finally, the

court directs that this case be dismissed.

     IT IS SO ORDERED.

     Dated this 1st day of July, 2020, at Topeka, Kansas.



                          s/Sam A. Crow_____________________________
                          Sam A. Crow, U.S. District Senior Judge


                                      8
